DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing/Specification Amendments
	Proposed corresponding drawing and specification amendments were received on 3/30/2021. These proposed corresponding drawing and specification amendments are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallini (US 2016/0160922) in view of Steel (Wikipedia page, dated by Wayback Machine to 11/25/2017, url: <https://web.archive.org/web/20171125030542/https://en.wikipedia.org/wiki/Steel#Material_properties>) and Rolling-element bearing (Wikipedia page, dated by Wayback Machine to 11/22/2017, url: < https://web.archive.org/web/20171122095249/https://en.wikipedia.org/wiki/Rolling-element_bearing>).
Re 8, the embodiment of Figure 5 of Pallini discloses: a cam follower (fig 5) comprising: a shaft (390) extending from a first axial end (at 391) to a second axial end (at 396), the shaft having a first groove (393G) proximate to the first axial end, a shoulder (392) formed in the shaft between the first groove and the second axial end, and a first clip (393) radially engaging the first groove; a tire (300) defining an interior area, the tire having a flange (340A) extending radially inward from one axial end of the tire proximate the first axial end of the shaft and a second groove (375) extending radially outward at an opposite axial end of the tire, the composition of the tire consisting of a composite material (fig 5 illustrates 300 having a uniform cross-hatching which requires a single material; paragraph [0062] discloses material is acetal homopolymer); and a first roller bearing (330) and a second roller bearing (360), the first roller bearing having a first plurality of cylindrical rollers disposed between a first inner ring (350) and an outer ring (340), the second roller bearing having a second plurality of cylindrical rollers disposed between a second inner ring (380) and the outer ring (340), the outer ring extending at least partially into the interior area of the tire, the first inner ring (350) axially abuts the first clip (393), the second inner ring axially abuts the shoulder (392), the outer ring axially abuts the flange (340A) and a second clip (340B) 
Pallini discloses multiple embodiments in Figures 1, 5, and 9. The rejection of Claim 8 is based primarily on the embodiment of Pallini disclosed in Figure 5. While paragraph [0051] of Pallini contemplates additional modifications to the embodiment illustrated in Figure 5, Pallini does not clearly and unambiguously disclose that the embodiments of Pallini are usable or interchangeable, and thus Pallini is not interpreted as disclosing the totality of limitations of Claim 8 within a single embodiment. Therefore, the embodiment of Figure 5 of Pallini does not disclose: the composition of the tire consisting of a metallic material; a first ball bearing and a second ball bearing, the first ball bearing having a first plurality of spherical balls disposed between the first inner ring and a first outer ring, the second ball bearing having a second plurality of spherical balls disposed between the second inner ring and a second outer ring, the first outer ring and the second outer ring extending at least partially into the interior area of the tire, the first inner ring axially abuts the second inner ring, the first outer ring axially abuts the second outer ring and the flange, and the second outer ring axially abuts the first outer ring and the second clip engaging the second groove.  

Steel (Wikipedia page) teaches: the use of steel, for the purpose of providing a material with high strength, high hardness, corrosion resistance, less proneness to metal fatigue, at low cost.
In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the embodiment of Figure 5 of Pallini with: the composition of the tire consisting of a metallic material (specifically steel), as taught by Steel (Wikipedia page), for the purpose of providing a material with high strength, high hardness, corrosion resistance, less proneness to metal fatigue, at low cost.

The embodiment of Figure 9 of Pallini teaches: a first ball bearing (230) and a second ball bearing (260), the first ball bearing having a first plurality of spherical balls (254) disposed between the first inner ring (250) and a first outer ring (240), the second ball bearing having a second plurality of spherical balls (284) disposed between the second inner ring (280) and a second outer ring (270), the first outer ring and the second outer ring extending at least partially into the interior area of the tire (200), the first inner ring (250) axially abuts the second inner ring (280), the first outer ring (240) axially abuts the second outer ring (270) and the flange (fig 9 illustrates a flange at end of 100).
Paragraph [0051] of Pallini indicates that the embodiment of Figure 5 can be provided with ball bearings instead of cylindrical roller bearings, while paragraph [0055] of Pallini indicates that the one-piece, monolithic outer ring of the embodiment of Figure 5 can be provided as two, split pieces. Rolling-element bearing (Wikipedia page) teaches that ball bearings have a higher load capacity and less friction while allowing for 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: simple substitution of one known element for another to obtain predictable results. In the instant case, the embodiment of Figure 5 of Pallini contained a device which differed from the claimed device by the substitution of the ball bearings of the embodiment of Figure 9 of Pallini. One of ordinary skill in the art could have substituted the known ball bearings of the embodiment of Figure 9 of Pallini for the cylindrical roller bearings of the embodiment of Figure 5 of Pallini to achieve predictable results, specifically that the ball bearings would allow for a higher load capacity and less friction while allowing for some misalignment between the inner and outer race rings within the ball bearings.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the ball bearings of the embodiment of Figure 9 of Pallini for the roller bearings of the embodiment of Figure 5 of Pallini; as taught by Rolling-element bearing (Wikipedia page), for the purpose of providing ball bearings that allow for a higher load capacity and less friction while allowing for some misalignment between the inner and outer race rings within the ball bearings, and because it is no more than the simple substitution of one known element for another to achieve predictable results.  See MPEP 2143(B).

Re 9, the resulting combination of the embodiment of Figure 5 in view of the embodiment of Figure 9 of Pallini discloses: a first seal (fig 9, 258 described as pair of seals) extending radially between the first inner ring (250) and the first outer ring (240), a second seal (fig 9 illustrates multiple seals 258) extending between the first inner ring and the first outer ring, a third seal (288) extending between the second inner ring and the second outer ring, and a fourth seal (fig 9 illustrates multiple seals 288) extending between the second inner ring and the second outer ring proximate to the second clip (fourth seal provided adjacent flange 277 within fig 9; substitution of ball bearing into fig 5 provides fourth seal adjacent clip 340B); wherein the second seal and the first seal sealing a first lubricant (paragraph [0067]) therebetween and the third seal and the fourth seal sealing a second lubricant (paragraph [0069]) therebetween.  
Re 10, the embodiment of Figure 5 of Pallini further discloses: wherein the first clip (fig 5, 393) is disposed at some depth in the first groove (393G) and the second clip (385) is disposed at the depth D1 (fig 8) in the second groove (375); the tire having a 
The embodiment of Figure 5 of Pallini is silent on the specific depth the first clip extends into the first groove, and thus the embodiment of Figure 5 of Pallini does not disclose: the first clip is disposed at the depth D1 in the first groove.
Pallini teaches: that the second clip is disposed at the depth D1 in the second groove, for the purpose of optimizing the fit between the second clip and the second groove such that the second clip does not wear into and degrade the tire (paragraph [0061]).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: use of a known technique to improve similar devices (methods, or products) in the same way. -In the instant case, the embodiment of Figure 5 of Pallini contained a "base" device upon which the claimed invention can be seen as an "improvement" by the inclusion of the specific fit between the first clip and the first groove as claimed. For example, while the second groove is not disposed within the shaft (because the second groove is disposed in the tire), the second groove and the first groove are comparable devices as each are grooves that receive clips that axially fix a bearing ring, and one of ordinary skill in the art recognizes that applying the same fit between the second clip and second groove to the first clip and first groove would 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the embodiment of Figure 5 of Pallini with: the first clip is disposed at the depth D1 in the first groove, as taught by the fit between the second clip and the second groove of Pallini, for the purpose of optimizing the fit between the first clip and the first groove such that the first clip does not wear into and degrade the shaft, and because it has been held that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.  See MPEP 2143(I)(C).
Re 11, the embodiment of Figure 5 of Pallini further discloses: wherein a ratio of the depth D1 to the tire thickness T1 has some value.
The embodiment of Figure 5 of Pallini is silent on the specific tire thickness T1 and thus the embodiment of Figure 5 of Pallini does not disclose: the ratio of the depth D1 to the tire thickness T1 is between 0.17 and 0.19.
Paragraph [0061] of Pallini demonstrates that one of ordinary skill in the art is already motivated to optimize the feature of the depth D1 (see also fig 8 of Pallini), and the instant application does not demonstrate that the claimed range is critical or produces unexpected results. Furthermore, where the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, because Pallini already demonstrates the motivation to optimize the claimed range and because the instant application does not demonstrate that the claimed range is critical or produces unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the embodiment of Figure 5 of Pallini, through routine experimentation, with: the ratio of the depth D1 to the tire thickness T1 is between 0.17 and 0.19.
Re 13, the embodiment of Figure 5 of Pallini further discloses: a distance R1 (fig 6A, half of D1) defined between an exterior surface of the first outer ring to the shaft axis A and a distance R2 (half of D2) defined between the shaft axis A and an interior surface of the tire; wherein the ratio of R1 to R2 is between 1.000 and 1.015 (paragraph [0064]).  
Re 14, the embodiment of Figure 5 of Pallini discloses: wherein the shaft includes a hollow portion (hexagonal socket within fig 5 corresponding to 95 within fig 1 and 295 within fig 9).  
Re 15, the resulting combination of the embodiment of Figure 5 in view of the embodiment of Figure 9 of Pallini discloses: a ram piston (fig 3, 214) for a necker machine comprising a first cam follower of claim 8 (disclosed by resulting combination, see above) and a second cam follower of claim 8.  
Re 16, the resulting combination of the embodiment of Figure 5 in view of the embodiment of Figure 9 of Pallini discloses: wherein the first cam follower has a first 
Re 17, the resulting combination of the embodiment of Figure 5 in view of the embodiment of Figure 9 of Pallini discloses: wherein the second cam follower has a second duty cycle (inherent to cam follower), a bearing loading capacity (inherent to cam follower) being selected based on the second duty cycle.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallini (US 2016/0160922) in view of Steel (Wikipedia page, dated by Wayback Machine to 11/25/2017, url: <https://web.archive.org/web/20171125030542/https://en.wikipedia.org/wiki/Steel#Material_properties>) and Rolling-element bearing (Wikipedia page, dated by Wayback Machine to 11/22/2017, url: < https://web.archive.org/web/20171122095249/https://en.wikipedia.org/wiki/Rolling-element_bearing>), as applied to Claim 10, in view of Herber (US 6,267,510).
Re 12, the resulting combination of the embodiment of Figure 5 in view of the embodiment of Figure 9 of Pallini discloses the limitations of Claim 10 (see rejection above).
The embodiment of Figure 5 of Pallini further discloses: wherein a ratio of tire thickness T1 to a pitch radius PR of at least one of the bearings has some value (tire having thickness is inherent; pitch radius is inherent; and thus ratio must be inherent because it is based on other inherent features).
The embodiment of Figure 5 of Pallini is silent on the specific tire thickness T1 and the specific pitch radius, and thus the embodiment of Figure 5 of Pallini does not 
Herber (US 6,267,510) demonstrates that one of ordinary skill in the art is already motivated to optimize the specific pitch radius, for the purpose of providing a thick-walled outer ring that optimizes the maximum Hertzian stress arising within the device (column 1, lines 53-58). In other words, Herber demonstrates that modifying the thickness of the tire and the pitch radius produces predictable benefits, and the instant application does not demonstrate that the claimed range is critical or produces unexpected results. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, because Herber demonstrates the motivation to optimize the claimed range and because the instant application does not demonstrate that the claimed range is critical or produces unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the embodiment of Figure 5 of Pallini, through routine experimentation, with: the ratio of tire thickness T1 to the pitch radius PR of at least one of the bearings is between 0.18 and 0.19.
Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive.
Re 8, Applicant argues that Pallini excludes forming the tire from metallic materials because paragraph [0048] of Pallini discloses injection molding the tire (100) about the outer rings (40, 70) and that the injection molding process of Pallini is 
In response to Applicant’s arguments, within paragraph [0060], drawn to the embodiment of Pallini illustrated in Figure 5, Pallini discloses that the tire (300) is interference fit over the outer ring (340) and within paragraph [0075], drawn to the embodiment of Pallini illustrated in Figure 9, Pallini discloses that the tire (200) is press fit over the first and second outer rings. The embodiment of Figure 9 of Pallini discloses ball bearings and the same press/interference fit as the embodiment of Figure 5. The embodiment of Figure 9 of Pallini demonstrates that molding the tire about the first and second outer rings is not required to implement ball bearings within Pallini, and thus Applicant’s arguments are not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guilford (US 5,531,137), cited on the PTO-892 of the Non-Final Rejection dated 12/31/2021, disclose a tire (13) consisting of steel.
Shibutani (US 2012/0111141) and Bartosch (US 7,263,867) each illustrate a tire provided with a cross-hatching indicative of metal (see MPEP 608.02(IX)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/BRIAN J MCGOVERN/Examiner, Art Unit 3656   

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656